 

Exhibit 10.1

July 6, 2020

Jae B. Kim, M.D.

c/o Avidity Biosciences, Inc.

10975 N. Torrey Pines Rd., Suite 150

La Jolla, CA 92037

Re:Offer of Employment

Dear Jae:

Avidity Biosciences, Inc. (the “Company”) is pleased to offer you employment as
the Company’s Chief Medical Officer on the terms and conditions set forth in
this letter agreement (the “Agreement”).

1.Commencement of Employment.  Your employment with the Company as Chief Medical
Officer will start on or about July 27, 2020 (the “Start Date”).

2.Duties.  You will be responsible for performing such duties as are customary
for your position and any other duties or areas of responsibility that may be
reasonably requested from time to time by the Company’s Chief Executive Officer
(the “CEO”), to whom you will report.  You shall devote your best efforts and
full business time, skill and attention to the performance of your duties.  You
will also be expected to adhere to the general employment policies and practices
of the Company that may be in effect from time to time, except that when the
terms of this Agreement conflict with the Company’s general employment policies
or practices, this Agreement will control.  You will work remotely from your
home in the Boston, Massachusetts area until your relocation to the San Diego,
California area as described in Section 6 below.  Prior to any such relocation,
you will be expected to travel as reasonably required in connection with your
duties to the Company’s La Jolla, California office or any other location
whenever deemed necessary or requested by the Company from time to time, and the
Company will reimburse you for such travel expenses.  

3.Salary.  You will be paid an annual base salary of $440,000, less applicable
deductions and withholdings, to be paid each month in accordance with the
Company’s payroll practices, as may be in effect from time to time.

4.Benefits.  You will be eligible to participate in the Company’s standard
benefit programs, subject to the terms and conditions of such plans.  The
Company may, from time to time, change these benefits in its
discretion.  Additional information regarding these benefits is available for
your review upon request.

5.Sign-On Bonus.  If you join the Company, you will be eligible to earn a
one-time bonus of $50,000, less applicable deductions and withholdings (the
“Sign-On Bonus”).  The Company will advance you the Sign-On Bonus prior to its
being earned, within thirty (30) days after your Start Date.  You will earn the
Sign-On Bonus if you remain continuously employed with the Company through the
one-year anniversary of your Start Date.  If your employment with the

 

--------------------------------------------------------------------------------

Page 2

 

Company is terminated for Cause (as defined below) or by you without Good Reason
(as defined below) prior to the one-year anniversary of your Start Date, you
agree to repay, within thirty (30) days of your last day of employment with the
Company, the portion of the Sign-On Bonus calculated by multiplying $50,000 by a
fraction, (i) the numerator of which is twelve (12) less the number of full
months elapsed between the Start Date and the last day of employment and (ii)
the denominator of which is twelve (12).

6.Relocation.  It is currently anticipated you shall relocate your primary
residence from the Boston, Massachusetts area to the San Diego, California area,
with the timing for such relocation to be mutually agreed upon by you and the
Chief Executive Officer of the Company.  In connection with such relocation, you
will also be eligible to earn a one-time relocation assistance payment of
$100,000, less applicable deductions and withholdings (the “Relocation Bonus”)
for relocation and moving expenses incurred in connection with your
relocation.  The Company will advance you the Relocation Bonus prior to its
being earned, within thirty (30) days after your Start Date.  You will earn the
Relocation Bonus if you remain continuously employed with the Company through
the one-year anniversary of your Start Date.  If your employment with the
Company is terminated for Cause or by you without Good Reason prior to the
one-year anniversary of your Start Date, you agree to repay, within thirty (30)
days of your last day of employment with the Company, the portion of the
Relocation Bonus calculated by multiplying $100,000 by a fraction, (i) the
numerator of which is twelve (12) less the number of full months elapsed between
the Start Date and the last day of employment and (ii) the denominator of which
is twelve (12).  If you are terminated by the Company without Cause or you
resign for Good Reason within twelve (12) months of your relocation to
California, the Company will pay for the reasonable and necessary documented
relocation and moving expenses incurred in connection with your relocation back
to Massachusetts should you choose to do so, less applicable deductions and
withholdings, provided such relocation back to Massachusetts occurs within six
(6) months following your termination date; provided that the amount to be paid
by the Company pursuant to this sentence shall not exceed the Relocation Bonus.

7.Equity Awards.  Subject to approval by the Company’s Board of Directors (the
“Board”) which will not be unreasonably withheld and voted upon within thirty
(30) days of your Start Date, the Company will grant you an option to purchase
375,266 shares of the Company’s common stock (the “Option”). The Option will be
governed by the terms and conditions of the Company’s 2020 Incentive Award Plan
(the “Plan”) and your grant agreement, and will include the following vesting
schedule: 25% of the total shares subject to the Option will vest on the first
anniversary of your Start Date, and 1/48th of the total shares subject to the
Option will vest each month thereafter on the same day of the month as the Start
Date (or if there is no corresponding day, on the last day of the month),
subject to your continuous employment or service through each such date. The
Option will have an exercise price equal to the fair market value per share of
the Company’s common stock on the date of grant, as determined under the Plan.
If there are any inconsistencies between the terms of this Agreement and the
Plan or your grant agreements, the terms of this Agreement shall govern.

8.Performance Bonuses.  Each year, you will be eligible to earn an annual
incentive bonus equal to forty percent (40%) of your annual base salary (your
“Target Bonus”); provided that the annual incentive bonus for the 2020 fiscal
year shall be pro-rated based on the portion of such year that has elapsed from
the Start Date through December 31, 2020.  Whether you receive

 

--------------------------------------------------------------------------------

Page 3

 

such a bonus, and the amount of any such bonus, shall be determined by the Board
(or duly authorized committee thereof) in its sole discretion, and shall be
based upon achievement of performance objectives to be mutually agreed upon
between you and the Board (or duly authorized committee thereof) and other
criteria to be determined by the Board (or duly authorized committee
thereof).  Any bonus shall be paid within thirty (30) days after the Board’s (or
such committee’s) determination that a bonus shall be awarded.  Except as
otherwise provided under “Severance” below, you must be employed on the day that
your bonus (if any) is paid in order to earn the bonus.  Therefore, if your
employment is terminated either by you or the Company for any reason prior to
the bonus being paid, you will not have earned the bonus and no partial or
prorated bonus will be paid, except as otherwise provided under “Severance”
below.

9.Severance.

(a)Termination For Cause; Resignation Without Good Reason.  If, at any time, the
Company terminates your employment for Cause, you resign without Good Reason, or
if either party terminates your employment as a result of your death or
disability, you will receive your base salary accrued through your last day of
employment, as well as any unused vacation (if applicable) accrued through your
last day of employment.  Under these circumstances, you will not be entitled to
any other form of compensation from the Company, including any severance
benefits.   

(b)Termination Without Cause; Resignation With Good Reason Not in Connection
With a Change of Control. If at any time other than during the Change of Control
Period (as defined herein), the Company terminates your employment without Cause
or you resign for Good Reason, and other than any termination of your employment
as a result of your death or disability, and provided such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then subject to your obligations below, you shall be
entitled to receive the following severance benefits (collectively, the
“Severance Benefits”):

(i)an amount equal to twelve (12) months of your then current base salary (at
the rate in effect immediately prior to the date of your termination of
employment, or in the case of a material diminution in your base salary which
would give rise to Good Reason for your resignation, the base salary in effect
prior to such material diminution), less all applicable withholdings and
deductions, paid over such twelve (12) month period, on the schedule described
in clause (d) below (the “Salary Continuation”); and

(ii)if you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination or resignation of employment, then the Company shall pay the COBRA
premiums necessary to continue your health insurance coverage in effect for
yourself and your eligible dependents on the termination date until the earliest
of (A) the close of the twelve (12) month period following the termination of
your employment, (B) the expiration of your eligibility for the continuation
coverage under COBRA, or (C) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”).  Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that

 

--------------------------------------------------------------------------------

Page 4

 

the payment of the COBRA premiums could result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”), or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company, in its sole discretion,
may elect to instead pay you on the first day of each month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”), for the remainder of the COBRA Payment Period.  You may, but are not
obligated to, use such Special Severance Payment toward the cost of COBRA
premiums.  On the sixtieth (60th) day following your Separation from Service,
the Company will make the first payment under this clause (and, in the case of
the Special Severance Payment, such payment will be paid to you in a lump sum)
equal to the aggregate amount of payments that the Company would have paid
through such date had such payments commenced on the Separation from Service
through such sixtieth (60th) day, with the balance of the payments paid
thereafter on the schedule described above.  If you become eligible for coverage
under another employer’s group health plan or otherwise cease to be eligible for
COBRA during the period provided in this clause, you must immediately notify the
Company of such event, and all payments and obligations under this clause shall
cease.

(c)Termination Without Cause; Resignation With Good Reason in Connection With a
Change of Control.  If the Company terminates your employment without Cause or
you resign for Good Reason, and other than any termination of your employment as
a result of your death or disability, in each case within fifty-nine (59) days
prior to or twelve (12) months following the effective date of a Change of
Control (as defined herein) (the “Change of Control Period”), and provided such
termination constitutes a Separation from Service, then subject to your
obligations below, you shall be entitled to receive the following severance
benefits (collectively, the “Change of Control Severance Benefits”) in lieu of
the Severance Benefits (and for the avoidance of doubt, in no event will you be
entitled to both the Severance Benefits and the Change of Control Severance
Benefits):

(i)an amount equal to twelve (12) months of your then current base salary (at
the rate in effect immediately prior to the date of your termination of
employment, or in the case of a material diminution in your base salary which
would give rise to Good Reason for your resignation, the base salary in effect
prior to such material diminution), less all applicable withholdings and
deductions, paid in substantially equal installments over twelve (12) months, on
the schedule described in clause (d) below (the “Change of Control Salary
Continuation”);

(ii)an amount equal to your Target Bonus for the calendar year in which your
termination occurs, less all applicable withholdings and deductions, paid on the
sixtieth (60th) day following your Separation from Service;

(iii)if you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination or resignation of employment, then the Company shall pay the COBRA
premiums necessary to continue your health insurance coverage in effect for
yourself and your eligible dependents on the termination date until the earliest
of (A) the close of the twelve (12) month period following the termination of
your employment, (B) the expiration of your eligibility for the continuation

 

--------------------------------------------------------------------------------

Page 5

 

coverage under COBRA, or (C) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “Change of Control COBRA Payment Period”).  Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that the
payment of the COBRA premiums could result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect to instead pay you on the first day
of each month of the Change of Control COBRA Payment Period, the Special
Severance Payment, for the remainder of the Change of Control COBRA Payment
Period.  You may, but are not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums.  On the sixtieth (60th) day following your
Separation from Service, the Company will make the first payment under this
clause (and, in the case of the Special Severance Payment, such payment will be
paid to you in a lump sum) equal to the aggregate amount of payments that the
Company would have paid through such date had such payments commenced on the
Separation from Service through such sixtieth (60th) day, with the balance of
the payments paid thereafter on the schedule described above.  If you become
eligible for coverage under another employer’s group health plan or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause shall cease; and

(iv)acceleration of 100% of any unvested time based Stock Awards.  Such
acceleration shall be effective as of the later of (1) the effective date of
your Separation from Service, or (2) the date of such Change of Control.

(d)Conditions For Receipt of Severance Benefits or Change of Control Severance
Benefits. The Severance Benefits or Change of Control Severance Benefits are
conditional upon (x) your continuing to comply with your obligations under your
Employee Invention Assignment and Confidentiality Agreement; (y) your delivering
to the Company an effective, general release of claims in favor of the Company
in a form acceptable to the Company (the “Release”), and any revocation period
thereunder having expired, within 60 days following your termination date; and
(z) if you are a member of the Board, your resignation from the Board, to be
effective no later than the date of your termination date (or such other date as
requested by the Board).  The Salary Continuation or Change of Control Salary
Continuation will be paid in equal installments on the Company’s regular payroll
schedule and will be subject to applicable tax withholdings over the period
outlined above following the date of your Separation from Service; provided,
however, that no payments will be made prior to the sixtieth (60th) day
following your Separation from Service.  On the sixtieth (60th) day following
your Separation from Service, the Company will pay you in a lump sum the Salary
Continuation or Change of Control Salary Continuation, as applicable, that you
would have received on or prior to such date under the original schedule but for
the delay while waiting for the sixtieth (60th) day in compliance with Code
Section 409A and the effectiveness of the Release, with the balance of the
Salary Continuation or Change of Control Salary Continuation, as applicable,
being paid as originally scheduled.

 

--------------------------------------------------------------------------------

Page 6

 

(i)Definition of Cause.  For purposes of this Agreement, “Cause” shall mean one
or more of the following: (A) your willful failure substantially to perform your
duties and responsibilities to the Company or deliberate violation of a Company
policy; (B) your commission of any act of fraud, embezzlement, dishonesty or any
other willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (C) your unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom you owe an obligation of nondisclosure as a result of your relationship
with the Company; or (D) your willful breach of any of your obligations under
any written agreement or covenant with the Company.  The determination as to
whether you are being terminated for Cause shall be made in good faith by the
Company.  The foregoing definition does not in any way limit the Company’s
ability to terminate your employment at any time.

(ii)Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean your resignation from employment with the Company if any of the
following actions are taken by the Company without your prior written consent:

(A)a material reduction in your base salary, unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
employees;

(B)a material reduction in your duties (including responsibilities and/or
authorities); provided that it shall not constitute Good Reason if such
reduction is a mere change of title alone or change in reporting relationship;

(C)relocation of your principal place of employment to a place that increases
your one-way commute by more than fifty (50) miles as compared to your
then-current principal place of employment immediately prior to such relocation;
provided that your obligation to work from the Company’s La Jolla, California
offices as provided in Section 2 above, or the requirement that you relocate to
San Diego, California pursuant to Section 6 above, shall not constitute Good
Reason; or

(D)any other action or inaction that constitutes a material breach by the
Company of this Agreement or any agreement under which you provide services.

Provided, however that, such termination by you shall only be deemed for Good
Reason pursuant to the foregoing definition if (i) the Company is given written
notice from you within sixty (60) days following the first occurrence of the
condition that you consider to constitute Good Reason describing the condition
and the Company fails to satisfactorily remedy such condition within thirty (30)
days following such written notice, and (ii) you terminate employment within
ninety (90) days following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.

(iii)Definition of Change of Control.  For purposes of this Agreement, “Change
of Control” shall have the meaning given to such term in the Plan.
Notwithstanding the foregoing, if a Change of Control would give rise to a
payment or settlement event with respect to any payment or benefit that
constitutes “nonqualified deferred compensation,” the transaction or event
constituting the Change of Control must also constitute a “change in control
event” (as

 

--------------------------------------------------------------------------------

Page 7

 

defined in Treasury Regulation Section 1.409A-3(i)(5)) in order to give rise to
the payment or settlement event for such payment or benefit, to the extent
required by Section 409A.

(iv)Definition of Stock Awards.  For purposes of this Agreement, “Stock Awards”
shall mean all stock options, restricted stock and such other awards granted
pursuant to the Company’s stock option and equity incentive award plans or
agreements and any shares of stock issued upon exercise thereof.

10.Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Code
Section 409A.  For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
you are deemed by the Company at the time of your Separation from Service to be
a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to you prior to the earliest of (i) the expiration of the six-month
period measured from the date of your Separation from Service with the Company,
(ii) the date of your death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation.  Upon the first
business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph shall be paid in a lump sum to you, and any remaining payments due
shall be paid as otherwise provided herein or in the applicable agreement.  No
interest shall be due on any amounts so deferred. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that (A) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this Agreement), (B)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (C)
the reimbursement of any eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(D) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.  Notwithstanding any provision to the contrary
in this Agreement, to the extent any payments to you pursuant to this Agreement
constitute “nonqualified deferred compensation” subject to Section 409A of the
Code or are intended to be exempt from Section 409A of the Code pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii), then, to the extent required by
Section 409A of the Code or to satisfy such exception, no amount shall be
payable pursuant to such sections unless your termination of employment
constitutes a Separation from Service.  

 

--------------------------------------------------------------------------------

Page 8

 

11.Parachute Payments.  

(a)In the event that any payments and benefits provided for under this Agreement
or any other agreement or arrangement between the Company and you (collectively,
the “Payments”) (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this section, would be subject to the
excise tax imposed by Section 4999 of the Code, then your benefits under this
Agreement or otherwise shall be payable either (a) in full, or (b) as to such
lesser amount which would result in no portion of such benefits being subject to
an excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in your receipt on an
after-tax basis, of the greatest amount of benefits under this Agreement or
otherwise, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code; provided, however, that this sentence
shall not apply if, immediately before the change in ownership or control on
which such Payment is contingent or otherwise relates, no stock in the Company
is readily tradeable on an established securities market or otherwise (as
determined  in accordance with Treasury Reg. Section 1.280G-1 Q&A 6).  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Code Section 409A, and if more than one method of reduction
will result in the same economic benefit, the items so reduced will be reduced
pro rata.  Unless you and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants immediately preceding the change in
ownership or control on which such Payments are contingent or otherwise relate
(the “Accountants”), whose determination shall be conclusive and binding upon
you and the Company for all purposes.  For purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section as well as any costs incurred by you with the
Accountants for tax planning under Sections 280G and 4999 of the Code.

(b)Stockholder Approval.  Notwithstanding the foregoing, if any Payments would
not be subject to such excise tax if the stockholder approval requirements of
Section 280G(b)(5) of the Code are satisfied, subject to your waiver of the
rights to such Payments in accordance with Section 280G of the Code with respect
to any portion of the Payments that would otherwise be subject to excise tax
imposed by Section 4999 of the Code (before giving effect to any reduction in
Payments contemplated in this Section), the Company shall use its reasonable
best efforts to cause such payments to be submitted for such approval prior to
the event giving rise to such payments.  To the extent the Company submits any
payment or benefit payable to you under this Agreement or otherwise to the
Company’s stockholders for approval in accordance with Treasury Reg. Section
1.280G-1 Q&A 7, the foregoing provisions shall not apply following such
submission and such payments and benefits will be treated in accordance with the
results of such vote, except that any reduction in, or waiver of, such payments
or benefits required by such vote will be applied without any application of
discretion by you and in the order prescribed in the preceding paragraph.  In no
event shall you have any discretion with respect to the ordering of payment
reductions.

 

--------------------------------------------------------------------------------

Page 9

 

12.Confidentiality Obligations.  

(a)Confidentiality Obligations. In connection with your employment, you will be
expected to sign and abide by the Company’s standard form of Employee Invention
Assignment and Confidentiality Agreement, a copy of which is attached hereto as
Exhibit A (the “Confidentiality Agreement”).  In your work for the Company, you
are expected not to use or disclose any confidential information, including
trade secrets, of any former employer or other person to whom you have an
obligation of confidentiality.  Rather, you are expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.  You agree that you will not bring onto Company
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.  You hereby
represent that your employment does not create a conflict with any agreement
between you and a third-party.  Notwithstanding anything to the contrary
contained in the Confidentiality Agreement, nothing therein prohibits you from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies).

(b)Defend Trade Secrets Act Notice of Immunity Rights. You acknowledge that the
Company has provided you with the following notice of immunity rights in
compliance with the requirements of the Defend Trade Secrets Act: (i) you shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of confidential information  that is made in confidence
to a Federal, State, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law; (ii) you
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of confidential information that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (iii) if you file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, you may disclose the
confidential information to your attorney and use the confidential information
in the court proceeding, if you file any document containing the confidential
information under seal, and do not disclose the confidential information, except
pursuant to court order.

13.At-Will Employment.  Your employment with Company will be “at-will.”  This
means that either you or Company may terminate your employment at any time, with
or without Cause or Good Reason, and with or without advance notice.

14.Arbitration.  To ensure the timely and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, or if
inapplicable, the California Arbitration Act, and to the fullest extent
permitted by law by final, binding and confidential

 

--------------------------------------------------------------------------------

Page 10

 

arbitration, by a single neutral arbitrator in San Diego, California, chosen
jointly by the parties, and will be conducted by JAMS, Inc. (“JAMS”) under the
then applicable JAMS rules (which can be found at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/ or will be provided to you
upon request without charge).  If the parties cannot agree on an arbitrator,
then JAMS shall appoint an arbitrator in accordance with JAMS rules.  By
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The Company acknowledges that you will have the right to be
represented by legal counsel at any arbitration proceeding.  In addition, all
claims, disputes, or causes of action under this paragraph, whether by you or
the Company, must be brought in an individual capacity, and shall not be brought
as a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity.  The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding.  To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  This paragraph shall not
apply to an action or claim brought in court pursuant to the California Private
Attorneys General Act of 2004, as amended.  The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law.  The Company shall pay all JAMS’ arbitration fees in excess of the
amount of court fees that would be required of you if the dispute were filed in
Superior Court.  Nothing in this Agreement is intended to prevent either you or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.  Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
state courts of any competent jurisdiction.

15.Miscellaneous.  This Agreement, including Exhibit A, is the complete and
exclusive statement of all of the terms and conditions of your employment with
the Company, and supersedes and replaces any and all prior agreements or
representations with regard to the subject matter hereof, whether written or
oral.  It is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified, amended
or extended except in a writing signed by you and a duly authorized officer of
the Company.  This Agreement is intended to bind and inure to the benefit of and
be enforceable by you and the Company, and our respective successors, assigns,
heirs, executors and administrators, except that you may not assign any of your
duties or rights hereunder without the express written consent of the
Company.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provisions had never been contained herein.  This Agreement and the terms of
your employment with the Company shall be governed in all aspects by the laws of
the State of California.

 

--------------------------------------------------------------------------------

Page 11

 

16.Indemnification.  You will receive defense and be indemnified by the Company
to the full extent of the provisions of the Company's charter and bylaws and
applicable California and Delaware law.

17.Withholding and other Deductions. All compensation payable to you hereunder
shall be subject to such deductions as the Company is from time to time required
to make pursuant to law, governmental regulation or order.

18.Notices.  All notices or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered personally or one (1) business day after being sent by
a nationally recognized overnight delivery service, charges prepaid.  Notices
also may be given electronically via PDF and shall be effective on the date
transmitted if confirmed within forty-eight (48) hours thereafter by a signed
original sent in the manner provided in the preceding sentence.  Notice to you
shall be sent to your most recent residence and personal email address on file
with the Company.  Notice to the Company shall be sent to its physical address
set forth on the first page hereto and addressed to the Chief Executive Officer
at the email address provided by the Company for such person.

This offer is subject to satisfactory proof of your right to work in the United
States and satisfactory completion of a Company-required background check.  If
you agree to the terms and conditions set forth herein, please sign below.

We look forward to having you join us.  If you have any questions about this
Agreement, please do not hesitate to call me.

[SIGNATURE PAGE FOLLOWS]




 

--------------------------------------------------------------------------------

Page 12

 

 

Best regards,

 

 

 

AVIDITY BIOSCIENCES, INC.

 

 

 

/s/ Sarah Boyce

 

Sarah Boyce

 

Chief Executive Officer

 

 

 

 

Date:

July 10, 2020

 

 

 

 

Accepted and agreed:

 

 

 

/s/ Jae B. Kim

 

Jae B. Kim, M.D.

 

 

 

 

Date:

July 8, 2020

 

 

 